Citation Nr: 1508244	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-29 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating greater than 10 percent for left wrist carpal boss prior to August 29, 2014, and from October 1, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel






INTRODUCTION

The Veteran had active service from August 1977 to January 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
The Board notes that in a February 2015 rating decision, the RO granted a temporary 100 percent rating based on surgical treatment for left wrist carpal boss for the period from August 29, 2014, through September 30, 2014.  As such a rating represents a complete grant of benefits for that time period, the claim has been limited to the time period listed above.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran is seeking an increased initial rating for left wrist carpal boss (claimed as ganglion cyst).  After a complete review of the claims file, the Board concludes that a remand is necessary prior to adjudication of the claim.

In January 2014 and November 2014 statements, the Veteran's representative argued that the Veteran's service-connected left wrist disability had worsened since his most recent April 2012 VA examination.  Such a claim is supported by treatment records showing that the Veteran underwent surgical debridement of the left wrist carpal boss in August 2014.   

In addition, the January 2014 and November 2014 statements alleged that during the April 2012 VA examination the examiner did not use a goniometer to measure range of motion.  The Board observes that the use of a goniometer in the measurement of limitation of motion is indispensable in examinations conducted within VA.  38 C.F.R. § 4.46 (2014).  In addition, the Veteran has contended that during the examination he was in severe pain through all movements, but the examiner instructed him to continue movement through the pain.

The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Veteran's and his representative's contentions, the claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of left wrist carpal boss.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the electronic claims file all VA treatment records from October 2014 to the present.

2.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his left wrist carpal boss disability, as well as any associated disabilities.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  As to any range of motion testing conducted, the examiner is required to use a goniometer for such testing and to note that a goniometer was used.  Also, the examiner must note where painful motion begins.  The paper, VBMS, and Virtual VA records must be provided to the examiner for review in conjunction with the examination, and the examiner should note that such have been reviewed.  The examiner should discuss all symptoms and findings necessary to adequately rate the Veteran under the appropriate diagnostic codes.

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



